DETAILED ACTION
This correspondence is in response to the communications received April 20, 2022.  Claims 1-10 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The foreign priority documents are present in the parent application 16/802,670.



Relevant Prior Art
Mahner (US 10,629,485) Fig. 1, shown below. 

    PNG
    media_image1.png
    335
    610
    media_image1.png
    Greyscale


Ho et al. (US 2016/0148842) Figs. 2A-2C, shown below.

    PNG
    media_image2.png
    468
    221
    media_image2.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image3.png
    369
    568
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    620
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    303
    625
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    315
    629
    media_image6.png
    Greyscale


Regarding claim 1, the Applicant discloses in Figs. 1A and 2A-5C, a method of manufacturing a semiconductor device, the device comprising:

a semiconductor part (10), 

a first electrode (20) provided on the semiconductor part (20 on 10), and 

a second electrode (30), 

the semiconductor part being provided between the first and second electrodes (10 is between 20 and 30), 

the method comprising:

forming the first electrode (20) covering a back surface of a wafer (this can be seen in Fig. 3A-3C, where wafer is element 100), the wafer including a region to be the semiconductor part (wafer 100 will subsequently be separated into plural dice 10), the first electrode being formed after the second electrode is formed on a front surface of the wafer (in the progression of method sequence in Figs. 2A-3C);

forming a first groove (GC) by selectively removing the first electrode (portion of first electrode 20 is removed when groove GC is formed, as can be seen in Figs. 4A-4C), the first groove (GC) being provided along a periphery of the region to be the semiconductor part (plural CG define plural individual dice / semiconductor parts 10), the first groove including a portion provided in the wafer (GC is a groove which partially created within the portion 17, which is an n-type cathode layer in 10); and

dividing the wafer by forming a second groove at the front surface side (in Figs. 5A-5C, dicing occurs from the opposing surface to wafer/plural 10), the second groove (DS) being provided along the periphery of the region to be the semiconductor part (as CG is formed to define each 10, DS does so from the opposing face to do the same as GC), the second groove being in communication with the first groove (GC and DS meet by the step of Fig. 5B),

the second groove (DS) having a width in a direction along the front surface of the wafer (horizontal dimension of DS), the width of the second groove being narrower than a width of the first groove in the direction (width of DS is less than the width of CG). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aketa et al. (US 2014/0225126) in view of Kamseder et al. (US 10,403,506) in view of Rodriguez et al. (US 2018/0204786). 


    PNG
    media_image7.png
    724
    498
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    778
    566
    media_image8.png
    Greyscale

Regarding claim 1, the prior art of Aketa discloses in Fig. 3 and 4F (this is a portion of the process sequence of forming the device in Fig. 3), both provided above, a method of manufacturing a semiconductor device (see title, “SEMICONDUCTOR DEVICE, AND MANUFACTURING METHOD FOR SAME”), 

the device comprising:

a semiconductor part (semiconductor layer 23, ¶ 0127), a first electrode (27, ¶ 0127) provided on the semiconductor part (27 is situated on the lower surface of 23), and a second electrode (26, ¶ 0127), the semiconductor part (23) being provided between the first and second electrodes (23 between 27 and 26),

the method comprising:

forming the first electrode (27) covering a back surface of a wafer (here the term “wafer” will be interpreted to mean substrate, which here is element 23, the term “wafer” and it’s separation process will be addressed by the Rodriguez reference below.  So first electrode is interpreted to be 27 on the rear of substrate 23), the wafer (again, the substrate 23) including a region to be the semiconductor part (23 is a semiconductor substrate), the first electrode being formed after the second electrode is formed on a front surface of the wafer (electrode 27 is formed after 26 as discussed in ¶ 0154, “Next, as shown in FIG. 4F, a sputtering method, for example, is used to deposit AlCu on the interlayer insulating film 46 in a manner filling the contact holes 47 and 48. This causes the emitter electrode 26 to be formed. Thereafter, the metal silicide 38 is formed on the inner surfaces of the trenches 36, and then a sputtering method, for example, is used to deposit AlCu on the second surface 25 of the SiC substrate 32 in a manner filling the inside of the metal silicide 38. This causes the collector electrode 27 to be formed.”, thus it can be seen that the sequence disclosed has the top surface electrode 26 being formed prior to the formation of the lower surface electrode 27).

Aketa discloses and acknowledges the origins of the chip device disclosed in Fig. 3, initially begins with a wafer (¶ 0148).

Aketa does not disclose, “the method comprising:
forming a first groove by selectively removing the first electrode”.

    PNG
    media_image9.png
    421
    504
    media_image9.png
    Greyscale

Kamseder discloses in Fig. 1, provided above, wherein,
“the method comprising:
forming a first groove (104) by selectively removing the first electrode (in the device shown, wafer 102 already has electrode 140, col. 10, lines 44-47, “the layer arrangement 140 can comprise one or more metallization layers. In such a configuration, the layer arrangement 140 may serve as electric contact structure”).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “the method comprising: forming a first groove by selectively removing the first electrode” as disclosed by Kamseder in the system of Aketa in order to have the best interface adhesion conditions of the electrode to the semiconductor substrate, which would be prior to the first cutting event, and provide a better functioning electrical component. G. TSM: Teaching, Suggestion, Motivation Test.

Aketa does not disclose,
“the method comprising:
forming a first groove by selectively removing the first electrode, the first groove being provided along a periphery of the region to be the semiconductor part, the first groove including a portion provided in the wafer; and
dividing the wafer by forming a second groove at the front surface side, the second groove being provided along the periphery of the region to be the semiconductor part, the second groove being in communication with the first groove,
the second groove having a width in a direction along the front surface of the wafer, the width of the second groove being narrower than a width of the first groove in the direction.”


    PNG
    media_image10.png
    218
    553
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    159
    564
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    158
    571
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    179
    566
    media_image13.png
    Greyscale


 Rodriguez discloses in Figs. 4-8, the method comprising:
forming a first groove by selectively removing the first electrode (see teaching above by Kamseder which discloses the electrode 140 being formed prior to the first dicing cutting step.  Then Rodriguez discloses that grooves or “channels 44” are formed in the step of Fig. 4), the first groove being provided along a periphery of the region to be the semiconductor part (each 44 is formed to establish the outer periphery of the devices which are to be separated in this method process sequence shown by Rodriguez), the first groove including a portion provided in the wafer (44 is in rear side of wafer 20 in initial steps of Fig. 4, which happens to be facing upward in this figure, and subsequently facing down in later process steps); and
dividing the wafer by forming a second groove at the front surface side (this step occurs and can be seen in Fig. 8, where 54 makes the second separating cut), the second groove being provided along the periphery of the region to be the semiconductor part (each opening cut by 54 in Fig. 8, are formed to establish the outer periphery of the devices which are to be separated in this method process sequence shown by Rodriguez), the second groove being in communication with the first groove (as can be seen in the already cut devices 63, in the right most portion of Fig. 8, the opening cut by 54, meets the opening 44),
the second groove having a width in a direction along the front surface of the wafer (openings created by 54 have a given and shown width), the width of the second groove being narrower than a width of the first groove in the direction (the width of the opening created by 54 is shown to be more narrow than the groove 44).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize,
“the method comprising:
forming a first groove by selectively removing the first electrode, the first groove being provided along a periphery of the region to be the semiconductor part, the first groove including a portion provided in the wafer; and
dividing the wafer by forming a second groove at the front surface side, the second groove being provided along the periphery of the region to be the semiconductor part, the second groove being in communication with the first groove,
the second groove having a width in a direction along the front surface of the wafer, the width of the second groove being narrower than a width of the first groove in the direction”,
as disclosed by Rodriguez in the system of Aketa, in order to separate the devices formed in the wafer to be subsequently utilized individually. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 2, Aketa discloses the method according to claim 1, however Aketa does not disclose,
“wherein the first groove is formed to extend in a first direction along the back surface of the wafer and in a second direction crossing the first direction; and
the second groove is formed to extend in the first direction and in the second direction along the front surface of the wafer”.

    PNG
    media_image14.png
    691
    592
    media_image14.png
    Greyscale

Rodriguez discloses the “cutting lines 24” (¶ 0005) in Fig. 1, which are shown above to be lines that run (in plan view) vertically and horizontally into the  wafer to separate the individual device chips (“dies 22”, ¶ 0005).  Therefore, both grooves (disclosed in the rejection of claim 1 by Rodriguez) shown by Rodriguez run along this framework of plural rectangular dice that are cut from a single wafer.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize,
“wherein the first groove is formed to extend in a first direction along the back surface of the wafer and in a second direction crossing the first direction; and
the second groove is formed to extend in the first direction and in the second direction along the front surface of the wafer”,
as disclosed by Rodriguez in the system of Aketa, in order to separate the devices formed in the wafer to be subsequently utilized individually. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 3, Aketa discloses the method according to claim 1, and Rodriguez discloses in Figs. 4-8, wherein the first groove (44) is formed by selectively removing the first electrode and the wafer using laser irradiation (“forming the channels 44 can include laser cutting or etching”, ¶ 0031) at the back surface side of the wafer (initially the back side of the wafer is facing up in Fig. 4, when channels 44 are formed, subsequently the wafer is flipped and the channels face down, see Figs. 6-8).

Regarding claim 4, Aketa discloses the method according to claim 1, and Rodriguez discloses in Figs. 4-8, wherein the first groove (44) is formed by selectively etching the wafer (“forming the channels 44 can include laser cutting or etching”, ¶ 0031) at the back surface side (initially the back side of the wafer is facing up in Fig. 4, when channels 44 are formed, subsequently the wafer is flipped and the channels face down, see Figs. 6-8).

Regarding claim 5, Aketa discloses the method according to claim 1, and Rodriguez discloses in Figs. 4-8, wherein the second grove (opening created by blade 54, in Fig. 8) is formed by cutting the wafer using a dicing blade (“A mechanical blade 54 cuts along scribe lines of the wafer to completely singulate each die.”, ¶ 0033), the dicing blade having a thickness thinner than the width of the first groove (the width of the blade 54 is shown to have a width that is less than the width of the first groove 44, see Fig. 8).

Regarding claim 7, Aketa discloses the method according to claim 1, and Aketa discloses, wherein the second electrode (26) is selectively provided on a region to be the semiconductor part (26 in directed contact with upper surface of 23); and the second groove is formed to surround the second electrode (in the combination rejection of claim 1, Rodriguez discloses both first and second grooves, which both completely cut out the dice from the wafer, so then those grooves surround the second electrode 26).

Regarding claim 9, Aketa discloses the method according to claim 1, wherein the back surface has an area smaller than an area of the front surface (in the combination rejection of claim 1, Rodriguez discloses both first and second grooves, which both completely cut out the dice from the wafer, so then the back surface is shown to be of less area in Rodriguez Fig. 8 devices, where the grooves 44 cross each other to make a rectangular dice that has a smaller rear area than top area per dice).

Regarding claim 10, Aketa discloses the method according to claim 1, wherein the back surface has a periphery positioned inside a periphery of the front surface when viewing the back surface in a direction from the back surface to the front surface (in the combination rejection of claim 1, Rodriguez discloses both first and second grooves, which both completely cut out the dice from the wafer, so then the back surface is shown to be of less area in Rodriguez Fig. 8 devices, where the grooves 44 cross each other to make a rectangular dice that has a smaller rear area than top area per dice, and the rear area when viewed vertically will be inside the top area).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aketa et al. (US 2014/0225126) in view of Kamseder et al. (US 10,403,506) in view of Rodriguez et al. (US 2018/0204786) in view of Zou et al. (US 10,224,307).

Regarding claim 6, Aketa discloses the method according to claim 1, and Aketa et al. do not disclose,
“wherein the second groove is formed by selectively removing the semiconductor part using dry etching”.

Zou discloses that singulation grooves are formed with dry etching, “As shown in FIG. 3B, for example, the device wafer 201 is singulated into flip-dies 205 by laser scribing, mechanical blade sawing, or etching such as wet etching or dry etching.”, col. 5, lines 65-67.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize,
“wherein the second groove is formed by selectively removing the semiconductor part using dry etching”,
as disclosed by Zou in the system of Aketa, in order to separate the devices formed in the wafer to be subsequently utilized individually. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aketa et al. (US 2014/0225126) in view of Kamseder et al. (US 10,403,506) in view of Rodriguez et al. (US 2018/0204786) in view of Haruyama et al. (US 2012/0049187).

Regarding claim 8, Aketa discloses the method according to claim 1, however Aketa does not disclose,
“wherein the first electrode is formed after the wafer is thinned with a predetermined thickness”.

Haruyama discloses in ¶ 0157, “Next, by subjecting the back surface 1b of the wafer 1 to back grinding processing, the wafer having a thickness of about 500 to 900 .mu.m is thinned to the wafer having a thickness of about 300 to 30 .mu.m. After that, the back surface electrode 29 is formed by, for example, sputtering deposition. Further, by dicing etc., the wafer 1 is divided into individual chips 2.”

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize,
“wherein the first electrode is formed after the wafer is thinned with a predetermined thickness”,
as disclosed by Haruyama in the system of Aketa, in order to separate the devices formed in the wafer to be subsequently utilized individually, and, in order to have the best interface adhesion conditions of the electrode to the semiconductor substrate, which would be prior to the first cutting event, and provide a better functioning electrical component. G. TSM: Teaching, Suggestion, Motivation Test.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893